 


109 HR 1010 IH: To amend the Internal Revenue Code of 1986 to allow certain modifications to be made to qualified mortgages held by a REMIC or a grantor trust.
U.S. House of Representatives
2005-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1010 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2005 
Mr. Foley (for himself, Mr. Pomeroy, Mr. Shaw, Mr. Cantor, Mr. Tanner, Mr. English of Pennsylvania, Ms. Harris, Mr. Holt, and Mr. Terry) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow certain modifications to be made to qualified mortgages held by a REMIC or a grantor trust. 
 
 
1.Certain modifications permitted to qualified mortgages held by a REMIC or a grantor trust 
(a)Qualified mortgages held by a REMIC 
(1)In generalParagraph (3) of section 860G(a) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph: 
 
(C)Qualified modifications 
(i)In generalAn obligation shall not fail to be treated as a qualified mortgage solely because of a qualified modification of such obligation. 
(ii)Qualified modificationFor purposes of this section, the term qualified modification means, with respect to any obligation, any amendment, waiver, or other modification which is treated as a disposition of such obligation under section 1001 if such amendment, waiver or other modification does not— 
(I)extend the final maturity date of the obligation, 
(II)increase the outstanding principal balance under the obligation (other than the capitalization of accrued, unpaid interest),  
(III)result in a release of an interest in real property securing the obligation such that the obligation is not principally secured by an interest in real property (determined after giving effect to the release), or 
(IV)result in an instrument or property right which is not debt for Federal income tax purposes. 
(iii)DefaultsUnder regulations prescribed by the Secretary, any amendment, waiver, or other modification of an obligation which is in default or with respect to which default is reasonably foreseeable may be treated as a qualified modification for purposes of this section. 
(iv)Defeasance with government securitiesThe requirements of clause (ii)(III) shall be treated as satisfied if, after the release described in such clause, the obligation is principally secured by Government securities and the amendment, waiver, or other modification to such obligation satisfies such requirements as the Secretary may prescribe.. 
(2)Exception from prohibited transaction rulesSubparagraph (A) of section 860F(a)(2) of such Code is amended by striking or at the end of clause (iii), by striking the period at the end of clause (iv) and inserting , or, and by adding at the end the following new clause:  
 
(v)a qualified modification (as defined in section 860G(a)(3)(C)).. 
(3)Conforming amendments 
(A)Section 860G(a)(3) of such Code is amended— 
(i)by redesignating clauses (i) and (ii) of subparagraph (A) as subclauses (I) and (II), respectively, 
(ii)by redesignating subparagraphs (A) through (D) as clauses (i) through (iv), respectively, 
(iii)by striking The term and inserting the following: 
 
(A)In generalThe term, and 
(iv)by striking For purposes of subparagraph (A) and inserting the following:  
 
(B)Tenant-stockholders of cooperative housing corporationsFor purposes of subparagraph (A)(i). 
(B)Section 860G(a)(3)(A)(iv) of such Code (as redesignated by subparagraph (A)) is amended— 
(i)by striking clauses (i) and (ii) of subparagraph (A) and inserting subclauses (I) and (II) of clause (i), and 
(ii)by striking subparagraph (A) (without regard to such clauses) and inserting clause (i) (without regard to such subclauses). 
(b)Qualified mortgages held by a grantor trustSection 672 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection: 
 
(g)Special rule for certain investment trustsA grantor shall not fail to be treated as the owner of any portion of a trust under this subpart solely because such portion includes one or more obligations with respect to which a qualified modification (within the meaning of section 860G(a)(3)(C)) has been, or may be, made under the terms of such trust.. 
(c)Effective DateThe amendments made by this section shall apply to amendments, waivers, and other modifications made after the date of the enactment of this Act. 
 
